UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:October 31, 2015 Date of reporting period:April 30, 2015 Item 1. Reports to Stockholders. Semi-Annual Report For the period ended April 30, 2015 EDGAR LOMAX VALUE FUND Semi-Annual Report April 30, 2015 Dear Fellow Shareholder: As we cross the mid-point of the Edgar Lomax Value Fund’s (the “Fund”) fiscal year, we are pleased to report that our stock holdings grew in value during the six-month period ended April 30, 2015—despite a volatile stock market environment that, as described below, did not favor our quality-conscious approach to investing.Even so this growth, along with new investments in the Fund, helped overall assets exceed $70 million. Let’s get right to the details.During the semi-annual period ended April 30, 2015, the market’s extended attraction to “growth” (since 2007), as opposed to “value,” stocks grew considerably.Growth’s dominance is clearly shown by the performance of the two widely-followed style subindexes of the S&P 500® Index (“S&P 500”).Specifically, the S&P 500/Citigroup Growth Index rose 5.08% during the period while the S&P 500/Citigroup Value Index (“Citigroup Value”) rose just 3.67% (and the S&P 500 fell between them, with a return of 4.40%).In this environment, the Fund’s “large-cap value” portfolio grew 3.05%.Following is a summary of average annual total returns through April 30, 2015: Lipper Large-Cap Fund Citigroup Value S&P 500 Value Funds Index 1-year 11.20% 9.43% 12.98% 9.30% 5-year 13.61% 13.05% 14.33% 12.40% 10-year 7.51% 7.31% 8.32% 7.19% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data as of the most recent month end may be obtained by calling (866) 205-0524 or visiting www.edgarlomax.com.Before deducting fees that the Advisor contractually waived or expenses of the Fund that the Advisor absorbed, the gross expense ratio is 1.33%*; however, after such waivers or absorptions by the Advisor, the Fund’s net expense ratio is 0.96%. During the fiscal year’s first half, the market saw a resurgence of the so-called “risk on” trade—driven primarily by the prolonged, very low interest rate environment.Market participants rushed into “lower-quality” stocks (e.g., those with lower dividend yields and higher price-to-earnings ratios), and seemed to show little regard for risk (sending the market averages soaring) at the mere hint of weak U.S. economic data which might force the Federal Reserve to delay raising interest rates.Even if this lower-quality trend persists longer than we expect, we will continue to buy financially-strong, dividend-paying companies with long histories of profitability, comfortable in our belief that the market should ultimately reward a portfolio containing these high-quality holdings. * Figures are from the Fund’s prospectus dated February 28, 2015.The Advisor has contractually agreed to waive its fees and/or absorb expenses of the Fund to ensure that the Fund’s aggregate annual operating expenses (excluding acquired fund fees and expenses, interest, taxes and extraordinary expenses) do not exceed 0.96% through at least February 27, 2016.In addition, the Advisor has voluntarily agreed to waive a portion of its investment advisory fee contingent upon the Fund’s performance versus the Citigroup Value.While the Advisor may discontinue its voluntary waiver any time after February 27, 2016, it has no intention of doing so. EDGAR LOMAX VALUE FUND Before discussing some of our specific holdings and how they performed in the fiscal year’s first six months, please note that the entire list of Fund investments is included in this report in a section entitled “Schedule of Investments.”In our most recent annual report dated October 31, 2014, we noted the outperformance of our Health Care stocks during the past year as well as our expectation for the future strong performance of these stocks.Well, they did not disappoint, gaining 8.7% during the six months ended this past April 30.Specifically, UnitedHealth Group tacked on another double-digit return, rising 18.1%.Though its price has risen substantially in recent years, its profits have also—as indicated by its still-below-market price-to-earnings ratio of 19.7 (versus the S&P 500’s 20.9).Another substantial holding in this group, Pfizer, rose 15.3% over the six-month period.This is a company that we pointed out (in our last report) was quite profitable with a strong balance sheet, but did not have the kind of stock performance last fiscal year that we thought it deserved.It certainly has served us all well thus far this fiscal year. Finally, Energy stocks held us back a bit, with our sector holdings falling -1.7% on average.This is no surprise as the investment community is reacting to the sharp drop in oil prices and the resulting lower, but in many cases still substantial, earnings from energy firms.Our largest energy holding, Exxon Mobil, declined -8.3% during the six month period.We continue to believe this industry leader, with its above-average dividend yield of 3.4% and remarkable history of profitability, should contribute positively to the Fund’s long-term performance. Thank you, once again, for your confidence in our management of the Fund.We remain committed to handling your hard-earned money as carefully as we do our own. Cordially, Randall R. Eley Phillip A. Titzer Chief Investment Officer Portfolio Manager Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk; principal loss is possible.“Value” investing as a strategy may be out of favor in the market for an extended period.Value stocks can perform differently from the market as a whole and from other types of stocks. Investment performance reflects expense waivers in effect.In the absence of such waivers, total return would be reduced. The opinions expressed are those of The Edgar Lomax Company, the Fund’s investment advisor, are subject to change, and forecasts made cannot be guaranteed.Fund holdings and sector allocations are subject to change and should not be considered recommendations to buy or sell any security.Please see the Schedule of Investments in this report for current Fund holdings information. The Price-to-Earnings (P/E) Ratio is calculated by dividing the current price of a stock by the company’s trailing 12 months’ earnings per share. The Dividend Yield is calculated by dividing a company’s per-share projected annual dividend payment by the company’s stock price per share. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy.The S&P 500/Citigroup Value Index is a capitalization-weighted index of stocks in the S&P 500® Index which exhibit strong value characteristics.The S&P/Citigroup Growth Index is a market capitalization-weighted index developed by Standard and Poor’s consisting of those stocks within the S&P 500® Index that exhibit strong growth characteristics.The Lipper Large-Cap Value Funds Index measures the performance of 30 of the largest funds in the large cap value category as tracked by Lipper, Inc.You cannot invest directly in an index. 2 EDGAR LOMAX VALUE FUND EXPENSE EXAMPLE at April 30, 2015 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. The Edgar Lomax Value Fund is a no-load mutual fund and has no shareholder transaction expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (11/1/14 – 4/30/15). Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 0.96% per the operating expenses limitation agreement. In addition, the Advisor has voluntarily agreed to waive a portion of its advisory fee contingent upon the Fund’s performance versus the S&P 500® Value Index (see Note 4 of the Notes to Financial Statements). The amount of the voluntary waiver will depend upon the size of the Fund’s assets as of the end of each month. If the Advisor waives advisory fees under this arrangement, it has also agreed to absorb all expenses, other than advisory fees. For the six months ended April 30, 2015, the Fund’s aggregate annual operating expenses were reduced to 0.71%. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in the first line of the table, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and will not help you determine the relative total costs of owning different funds, as they may charge transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Beginning Ending Expenses Paid Account Value Account Value During Period* 11/1/14 4/30/15 11/1/14 – 4/30/15 Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.71%, multiplied by the average account value over the period, multiplied by 181 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. 3 EDGAR LOMAX VALUE FUND INDUSTRY ALLOCATION OF PORTFOLIO ASSETS at April 30, 2015 (Unaudited) Percentages represent market value as a percentage of total investments. 4 EDGAR LOMAX VALUE FUND SCHEDULE OF INVESTMENTS at April 30, 2015 (Unaudited) Shares COMMON STOCKS - 98.44% Value Beverage and Tobacco Product Manufacturing - 3.87% Altria Group, Inc. $ Coca-Cola Co. PepsiCo, Inc. Broadcasting (except Internet) - 0.34% Comcast Corp. - Class A Chemical Manufacturing - 11.49% AbbVie, Inc. Dow Chemical Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Computer and Electronic Product Manufacturing - 8.81% Apple, Inc. Hewlett-Packard Co. Intel Corp. Raytheon Co. Credit Intermediation and Related Activities - 4.26% Bank of New York Mellon Corp. Wells Fargo & Co. Electrical Equipment, Appliance, and Component Manufacturing - 0.50% Emerson Electric Co. Food Manufacturing - 1.22% Mondelez International, Inc. - Class A The accompanying notes are an integral part of these financial statements. 5 EDGAR LOMAX VALUE FUND SCHEDULE OF INVESTMENTS at April 30, 2015 (Unaudited), continued Shares COMMON STOCKS - 98.44% Value Food Services and Drinking Places - 2.16% McDonald’s Corp. $ General Merchandise Stores - 6.88% Target Corp. Wal-Mart Stores, Inc. Insurance Carriers and Related Activities - 5.86% Allstate Corp. American International Group, Inc. UnitedHealth Group, Inc. Machinery Manufacturing - 8.36% Caterpillar, Inc. General Electric Co. National Oilwell Varco, Inc. United Technologies Corp. Management of Companies and Enterprises - 1.82% Goldman Sachs Group, Inc. Morgan Stanley Merchant Wholesalers, Non-Durable Goods - 0.46% Procter & Gamble Co. Mining (except Oil and Gas) - 0.53% Freeport-McMoRan Copper & Gold, Inc. Miscellaneous Manufacturing - 0.50% Baxter International, Inc. Motion Picture and Sound Recording Industries - 1.50% Time Warner, Inc. The accompanying notes are an integral part of these financial statements. 6 EDGAR LOMAX VALUE FUND SCHEDULE OF INVESTMENTS at April 30, 2015 (Unaudited), continued Shares COMMON STOCKS - 98.44% Value Oil and Gas Extraction - 2.95% Devon Energy Corp. $ Occidental Petroleum Corp. Petroleum and Coal Products Manufacturing - 8.49% Chevron Corp. Exxon Mobil Corp. Professional, Scientific, and Technical Services - 1.26% International Business Machines Corp. Publishing Industries (except Internet) - 3.60% Microsoft Corp. Oracle Corp. Rail Transportation - 2.46% Norfolk Southern Corp. Real Estate - 0.54% Simon Property Group, Inc. Support Activities for Mining - 5.54% ConocoPhillips Halliburton Co. Schlumberger, Ltd. (a) Telecommunications - 9.25% AT&T, Inc. Verizon Communications, Inc. The accompanying notes are an integral part of these financial statements. 7 EDGAR LOMAX VALUE FUND SCHEDULE OF INVESTMENTS at April 30, 2015 (Unaudited), continued Shares COMMON STOCKS - 98.44% Value Transportation Equipment Manufacturing - 2.16% Boeing Co. $ Ford Motor Co. General Motors Co. Lockheed Martin Corp. Utilities - 3.63% Exelon Corp. Southern Co. TOTAL COMMON STOCKS (Cost $63,502,699) Shares SHORT-TERM INVESTMENTS - 1.44% Value Invesco STIT-STIC Prime Portfolio - Institutional Class, 0.04% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $1,014,284) Total Investments in Securities (Cost $64,516,983) - 99.88% Other Assets in Excess of Liabilities - 0.12% TOTAL NET ASSETS - 100.00% $ (a) U.S. traded security of a foreign issuer. (b) Rate shown is the 7-day annualized yield as of April 30, 2015. The accompanying notes are an integral part of these financial statements. 8 EDGAR LOMAX VALUE FUND STATEMENT OF ASSETS AND LIABILITIES at April 30, 2015 (Unaudited) ASSETS Investments in securities, at value (identified cost $64,516,983) $ Receivables Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables Fund shares redeemed Administration fees Advisory fees Transfer agent fees and expenses Audit fees Fund accounting fees Shareholder reporting Chief Compliance Officer fee Legal fees Total liabilities NET ASSETS $ Net asset value, offering and redemption price per share [$70,572,592/4,838,994 shares outstanding; unlimited number of shares (par value $0.01) authorized] $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized gain on investments Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 9 EDGAR LOMAX VALUE FUND STATEMENT OF OPERATIONS – For the six months ended April 30, 2015 (Unaudited) INVESTMENT INCOME Dividends $ Interest Total investment income EXPENSES Advisory fees (Note 4) Adminstration fees (Note 4) Transfer agent fees and expenses (Note 4) Fund accounting fees (Note 4) Registration fees Audit fees Custody fees (Note 4) Legal fees Trustee fees Chief Compliance Officer fee (Note 4) Other expenses Reports to shareholders Insurance expense Total expenses Less: advisory fee waiver and expense reimbursement (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation on investments ) Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. 10 EDGAR LOMAX VALUE FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended April 30, 2015 Year Ended (Unaudited) October 31, 2014 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation/(depreciation) on investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain on investments ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period End of period $ $ Undistributed net investment income at end of period $ $ (a) A summary of share transactions is as follows: Six Months Ended April 30, 2015 Year Ended (Unaudited) October 31, 2014 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed ) Net increase $ $ The accompanying notes are an integral part of these financial statements. 11 EDGAR LOMAX VALUE FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout each period Six Months Ended April 30, 2015 Year Ended October 31 (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income Net realized and unrealized gain on investments Total from investment operations Less distributions: From net investment income ) From net realized gain on investments ) ) — Total distributions ) Net asset value, end of period $ Total return %‡ % Ratios/supplemental data: Net assets, end of period (thousands) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed %† % After fees waived and expenses absorbed %† % Ratio of net investment income to average net assets: Before fees waived and expenses absorbed %† % After fees waived and expenses absorbed %† % Portfolio turnover rate %‡ % † Annualized ‡ Not Annualized The accompanying notes are an integral part of these financial statements. 12 EDGAR LOMAX VALUE FUND NOTES TO FINANCIAL STATEMENTS at April 30, 2015 (Unaudited) NOTE 1 – ORGANIZATION The Edgar Lomax Value Fund (the “Fund”) is a diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940, as amended, (the “1940 Act”) as an open-end management investment company. The Fund follows the investment company accounting and reporting guidance of the Financial Accounting Standards Board (FASB) Accounting Standard Codification Topic 946 “Financial Services – Investment Companies.” The Fund’s investment objective is to seek long-term capital growth while providing some income.The Fund began operations on December 12, 1997. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation:All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes:It is the Fund’s policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders. Therefore, no Federal income or excise tax provision is required. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities.Management has analyzed the Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for the open tax years 2012-2014, or expected to be taken in the Fund’s 2015 tax returns.The Fund identifies its major tax jurisdictions as U.S. Federal and the state of Wisconsin; however, the Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Securities Transactions, Income and Distributions:Securities transactions are accounted for on the trade date. Realized gains and losses on securities sold are determined on a first-in, first-out basis.Interest income is recorded on an accrual basis.Dividend income and distributions to shareholders are recorded on the ex-dividend date. The Fund distributes substantially all net investment income, if any, and net realized capital gains, if any, annually.The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations, which differs from accounting principles generally accepted in the United States of America.To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. D. Reclassification of Capital Accounts:Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting. These reclassifications have no effect on net assets or net asset value per share. 13 EDGAR LOMAX VALUE FUND NOTES TO FINANCIAL STATEMENTS at April 30, 2015 (Unaudited), continued E. Use of Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period. Actual results could differ from those estimates. F. Events Subsequent to the Fiscal Period End:In preparing the financial statements as of April 30, 2015, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. NOTE 3 – SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. The Fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading on the New York Stock Exchange (4:00 pm EST). Equity Securities:The Fund’s investments are carried at fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end funds are valued at their net asset 14 EDGAR LOMAX VALUE FUND NOTES TO FINANCIAL STATEMENTS at April 30, 2015 (Unaudited), continued value per share.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Short-Term Securities:Short-term debt securities, including those securities having a maturity of 60 days or less, are valued at the evaluated mean between the bid and asked prices.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board of Trustees (“Board”) has delegated day-to-day valuation issues to a Valuation Committee of the Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Fund’s administrator. The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board. These procedures consider many factors, including the type of security, size of holding, trading volume and news events. All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of April 30, 2015: Level 1 Level 2 Level 3 Total Common Stocks Accommodation and Food Services $ $
